Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Edman on 4/27/2021.
The application has been amended as follows: 
--Claim 1 -- A method of making a stator for a hydraulic motor adapted to have an elongated and helically-lobed rotor rotatably disposed therein, said method comprising: 
forming a cylindrical stator housing; 
providing an alignment core tool having at least one rigid section positioned thereon and at least one rigid sleeve positioned thereon, said at least one rigid section comprising a helically-convoluted chamber and said at least one rigid sleeve having a cylindrical chamber section;
inserting said alignment core tool with said at least one rigid section and said at least one rigid sleeve thereon into said cylindrical stator housing; 
securing said at least one rigid section and said at least one rigid sleeve to said cylindrical stator housing; 
replacing said alignment core tool with an injection core tool, said injection core tool comprising a predetermined stator profile that comprises at least one more lobe than a number of lobes of the elongated and helically-lobed rotor; 

curing said elastomeric material to form a helically convoluted chamber therein that is aligned with at least one of said helically-convoluted chamber of said at least one rigid section and of said cylindrical chamber section; and 
removing said injection core tool.
--Claim 2 --The method of claim 1, wherein providing the alignment core tool having at least one rigid section positioned thereon comprises: placing first and second disk stacks thereon, said first and second disk stacks being adjacent one another, and wherein said first disk stack encompasses said tubular elastomeric section following said injection of said elastomeric material into said cylindrical stator housing.
	--Claim 10 -- A method of making a stator for a hydraulic motor adapted to have an elongated and helically-lobed rotor rotatably disposed therein, said method comprising: 
forming a cylindrical stator housing; -4-U.S. Patent Application No. 16/663,746 Attorney Docket No. 0080-1018CPDV1 
providing an alignment core tool having at least one rigid section positioned thereon or at least one rigid sleeve positioned thereon, said at least one rigid section comprising a helically- convoluted chamber and said at least one rigid sleeve having a cylindrical chamber section;
inserting said alignment core tool with said at least one rigid section or said at least one rigid sleeve thereon into said cylindrical stator housing; 
securing said at least one rigid section or said at least one rigid sleeve to said cylindrical stator housing; 
replacing said alignment core tool with an injection core tool, said injection core tool comprising a predetermined stator profile that comprises at least one more lobe than a number of lobes of the elongated and helically-lobed rotor; 

curing said elastomeric material to form a helically convoluted chamber therein that is aligned with at least one of said helicallyconvoluted chamber of said at least one rigid section or of said cylindrical chamber section; and 
removing said injection core tool.
	--Claim 11 -- The method of claim 10, wherein providing the alignment core tool having at least one rigid section positioned thereon comprises: 
placing first and second disk stacks thereon, said first and second disk stacks being adjacent one another, and wherein said first disk stack encompasses said tubular elastomeric section following said injection of said elastomeric material into said cylindrical stator housing.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a method of making a stator for a hydraulic motor adapted comprising: forming a cylindrical stator housing;  inserting an alignment core tool into the stator housing, the alignment core having at least one rigid section positioned thereon and at least one rigid sleeve positioned thereon, said at least one rigid section comprising a helically-convoluted chamber and said at least one rigid sleeve having a cylindrical chamber section; injecting an elastomeric material into said cylindrical stator housing to form a tubular elastomeric section adjacent 
Claim 10 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a method of making a stator comprising: inserting an alignment core tool in the a stator casing, the core tool having at least one rigid section positioned thereon or at least one rigid sleeve positioned thereon, said at least one rigid section comprising a helically- convoluted chamber and said at least one rigid sleeve having a cylindrical chamber section; replacing said alignment core tool with an injection core tool, injecting an elastomeric material into said cylindrical stator housing to form a tubular elastomeric section adjacent said at least one rigid section or said at least one rigid sleeve; curing said elastomeric material to form a helically convoluted chamber therein that is aligned with at least one of said helically convoluted chamber of said at least one rigid section or of said cylindrical chamber section" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,221,197 to Kochnev et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/2021